Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14-15 use open-ended “comprises” language for the one or more activators of claim 1, but claim 1 has been amended to recite “one or more activators consisting of…”, which limits the activators to those recited in claim 1. Claims 14-15 therefore fail to further limit claim 1 since they allow for additional activators other than those recited in claim 1. Additionally, claim 1 has been amended to require that clay-based activators be present, while claim 15 recites clays as just one option, and also recites surfactants, which are excluded by the consisting of language of amended claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (U.S. PG Pub. No. 2012/0032543) in view of Falkner (U.S. PG Pub. No. 2014/0020886).
In paragraph 11 Chakraborty discloses a lubricant composition comprising a base oil and functionalized additive nanoparticles. In claim 19 Chakraborty discloses that the nanoparticles can be diamonds, meeting the limitations of the nanodiamonds of solid (1) of claim 1, graphite or graphene nanoparticles, as recited in solid (3) of claim 1, and silicon carbide, as recited in solid (4) of claim 1. In paragraph 30 Chakraborty discloses that the composition can comprise at least two nanoparticle additives, and in paragraph 31 discloses that the composition can include more than two nanoparticle additives. In paragraphs 13-16 Chakraborty discloses that the base oil can be a synthetic oil, meeting the limitations of the liquid of claim 4. In paragraph 29 Chakraborty discloses that the nanoparticle additives can be present in an amount of 30% or less by volume, leading to a weight percentage at least overlapping the range recited in claim 7. In paragraph 17 Chakraborty discloses that the nanoparticles have an average particle mean diameter of about 200 nm or less, encompassing the ranges recited for the nanodiamonds, graphite, graphene, and silicon carbide of claims 8-10. Claim 11 is also met for the case where the solids of the suspension package are not tungsten. In paragraph 32 Chakraborty discloses that the composition can further comprise additional additives, as recited in claim 12. In paragraph 32 Chakraborty discloses that the additives can include surfactants, meeting the limitations of the activators of claims 14-15. 
The differences between Chakraborty and the currently presented claims are: 
i) While Chakraborty discloses compositions that can comprise two or more than two nanoparticle additives, where the nanoparticle additives can be solids (1), (3), and (4) of claim 1, Chakraborty does not disclose specific compositions comprising mixtures of the specific nanoparticles of solids (1), (3), and (4). 
ii) Chakraborty discloses in paragraph 32 that the composition can comprise additional additives, but does not specifically disclose the inclusion of a clay-based activator and clay-based thixotropic agent.
With respect to i), However, since Chakraborty discloses that nanodiamonds, graphite, graphene, and silicon carbide are suitable nanoparticle additives, and case law holds that  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted), it would have been obvious to one of ordinary skill in the art to prepare the composition of Chakraborty to have two or three of solids (1), (3), or (4), meeting the limitations of claims 1, 3-4, 7-12, and 14-15.
With respect to ii), Falkner discloses compositions for lubricant oils particularly useful within a submersible electric motor, an application also disclosed in paragraph 2 of Chakraborty. Falkner discloses in paragraph 7 that the composition comprises thermally conductive filler particles and a shear thinning, thixotropic viscosifier, which meets the limitations of the thixotropic agent of amended claim 1. In paragraph 23 Falkner discloses that the thixotropic agent can be an organophilic clay, meeting the limitations of the clay-based thixotropic additive of claims 1 and 15; while Falkner does not specifically disclose that the clay is an activator, the combination of the clay of Falkner and surfactant of Chakraborty still meets the compositional limitations of claim 14. Furthermore, it is noted that the current application does not provide any definition of “clay-based activators” that would require a different clay-based compound than the clay-based thixotropic agent, and the organophilic clays of Falkner are therefore considered to meet the limitations of both the activator and thixotropic agent. 
It would have been obvious to one of ordinary skill in the art to add the thixotropic agent of Falkner to the composition of Chakraborty, since Falkner teaches in paragraph 24 that the addition of the thixotropic agent effectively suspends the thermally conductive filler particles in the fluid medium of the composition, noting that Chakraborty teaches, for example in paragraph 33, that the nanoparticle additives can increase thermal conductivity of the composition 
If claim 1 is interpreted to require two different clays, it is noted that Falkner discloses in paragraph 23 various suitable clays (hectorite, bentonite, attapulgite, and sepiolite). Case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It would therefore also be obvious to one of ordinary skill in the art to include a mixture of the organophilic clays of Falkner in the composition of Chakraborty, where one organophilic clay meets the limitations of the thixotropic agent and the other organophilic clay meets the limitations of the activator.
While Chakraborty does not explicitly disclose the friction coefficient achieved when the composition is added to an aqueous CaBr2 or CaCl2 solution, the compositions of Chakraborty and Falkner meet the limitations of the compositional limitations of the claimed compositions, and are therefore considered to provide the frictional properties recited in claims 1 and 16-19, noting that the claims do not recite compositions comprising aqueous CaBr2 or CaCl2 solutions, only compositions that provide a certain friction coefficient when added to in certain amounts. Claims 1, 3-4, 7-12, and 14-19 are therefore rendered obvious by Chakraborty and Falkner.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Falkner as applied to claims 1, 3-4, 7-12, and 14-19 above, and further in view of Malchow (U.S. Pat. No. 5,593,953).
The discussion of Chakraborty and Falkner in paragraph 4 above is incorporated here by reference. Chakraborty and Falkner disclose a composition meeting the limitations of claim 1. Falkner discloses in paragraph 23 that the thixotropic agents can be organophilic clays. While Falkner and Chakraborty disclose compounds such as surfactants which can be activators, Falkner and Chakraborty do not disclose the inclusion of water as an activator.
In column 18 lines 34-44 Malchow discloses organophilic clays including those hectorite, attapulgite, and bentonite as disclosed in paragraph 23 of Falkner. Malchow discloses that water can be used along with methanol to activate the organophilic clay.  The combination of the water and organophilic clay of Falkner and Malchow meets the limitations of the activator of claim 5. It would have obvious to one of ordinary skill in the art to add the The inclusion of the water of Malchow as an activator in the composition of Chakraborty and Falkner would have been obvious to one of ordinary skill in the art since Malchow teaches that an activator comprising water is a suitable activator for the organophilic clays of Chakraborty and Falkner.

Allowable Subject Matter
Claims 2, 6, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 1 and its dependent claims have been amended to require that the composition comprise a clay-based activator and clay-based thixotropic additives. Malshe, over which claims 2, 6, and 13 were rejected in the previous office action, does not disclose or render obvious the inclusion of clay-based additives, and one of ordinary skill in the art would not have had motivation to incorporate the claimed clay-based additives into the composition of Malshe. Chakraborty and Falkner, as discussed in the above rejections, render obvious compositions comprising the clay-based additives of the amended claims, but do not teach the use of vegetable oils as the base oil in the composition of Chakraboty, as recited in claims 2 and 6, and do not render obvious compositions comprising all of additives (1) through (4) recited in claim 13. The prior art does not provide motivation for one of ordinary skill in the art to include a vegetable oil as a base oil in the lubricating composition for a submersible electric motor of Chakraborty, nor does it provide motivation for including elemental tungsten in such a composition, as required in claim 13 and newly added claim 21. 

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive regarding the rejection over Chakraborty. Applicant argues that the claims require the composition to comprise both a clay-based activator and a clay-based thixotropic additive. As discussed in the rejection, the current application does not provide any definition of “clay-based activators” that would require a different clay-based compound than the clay-based thixotropic agent, and the organophilic clays of Falkner are therefore considered to meet the limitations of both the activator and thixotropic agent. As also discussed in the rejection, it also would have been obvious to one of ordinary skill in the art to include a mixture of the organophilic clays of Falkner in the composition of Chakraborty, where one organophilic clay meets the limitations of the thixotropic agent and the other organophilic clay meets the limitations of the activator. Applicant’s argument on this point is therefore not persuasive. The examiner recommends that applicant provide further elaboration on the differences between clay-based activators and clay-based thixotropic agents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771